Case 2:11-cr-20791-MFL-RSW ECF No. 47 filed 09/23/20    PageID.463   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 11-cr-20791
                                                 Hon. Matthew F. Leitman
v.

TIMOTHY JOHN KIRN,

     Defendant.
__________________________________________________________________/

                ORDER DENYING DEFENDANT’S
        MOTION FOR COMPASSIONATE RELEASE (ECF No. 30)

      On July 1, 2020, Defendant Timothy John Kirn filed a motion for

compassionate release. (See Mot., ECF No. 30.) The Court held hearings on Kirn’s

motion on July 22, 2020, and September 22, 2020. For the reasons stated on the

record during the motion hearing on September 22, 2020, Kirn’s motion is

DENIED.

      IT IS SO ORDERED.

                                    s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: September 23, 2020




                                       1
Case 2:11-cr-20791-MFL-RSW ECF No. 47 filed 09/23/20      PageID.464   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 23, 2020, by electronic means and/or
ordinary mail.

                                     s/ Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
